Citation Nr: 1542537	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  13-33 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a heart disability, to include ischemic heart disease.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from February 1970 to June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has ischemic heart disease as a result of in-service exposure to herbicides.  The Veteran has verified service in the Republic of Vietnam during the applicable timeframe when herbicides were used and, as such, exposure to herbicides will be presumed.  The relevant question, therefore, is whether the Veteran has a current diagnosis of ischemic heart disease or has some other heart disability that was incurred in or is otherwise related to service.

The Veteran was afforded a VA heart examination in December 2013.  The examiner noted that the Veteran had not been diagnosed with a heart disability.  Specifically, the Veteran had a history of hypertension (for which he already is service connected), but no history of a diagnosed heart disability.  The Veteran presented the examiner with a copy of the September 2011 nuclear stress test, that included findings of possible transient ischemic dilation versus artifact, but the examiner observed that the test showed no definite ischemia and that the Veteran had normal left ventricular function.  The Veteran reported a history of continued chest pain.  The examiner specifically concluded that the Veteran did not have ischemic heart disease.  The Veteran was not on continuous medication for the heart and had no history of myocardial infarction, congestive heart failure, arrhythmia, or heart valve condition.  The Veteran had not undergone any surgical or non-surgical procedures for the heart, nor been hospitalized for the heart.  On examination, the Veteran's heart had a regular rhythm, with normal heart sounds.  There was trace bilateral lower extremity edema, but no evidence of cardiac hypertrophy or cardiac dilation.  An interview-based METs test reflected a METs level of greater than 3 to 5 METs, based on the Veteran's reports of fatigue and shortness of breath.  This level was consistent with activities such as light yard work (weeding), mowing lawn (power mower), and brisk walking (4 mph).  The examiner found that the METs level limitation was in no way related to the heart, but was equally due to the Veteran's joint pain and being overweight.  The examiner concluded that the Veteran had no diagnosed heart condition.

The Board finds the December 2013 VA examination report problematic for multiple reasons.  Initially, the report indicated that no review of the claims file had been made.  Moreover, the report noted no history of a diagnosed heart disability and that the Veteran had no history of continuous medication for the heart; however, as recently as two days before the VA examination VA treatment records note that the Veteran had a diagnosis of arteriosclerotic heart disease that was being treated on an ongoing basis with aspirin, beta blockers (Atenolol), and statins (Rosuvastatin).  Given these problems with the December 2013 VA examination report, the Board concludes that another VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the electronic claims file all VA treatment records from all applicable facilities from December 2013 to the present.

2.  After the above is complete, schedule the Veteran for an appropriate VA examination for his claimed heart disability.  The electronic claims file must be provided to the appropriate examiner for review and the examiner should note that it has been reviewed.  After reviewing the claims file, eliciting a history directly from the Veteran, and conducting a thorough examination, as well as any diagnostic studies deemed necessary, the examiner must offer an opinion as to whether it is at least as likely as not that: (a) the Veteran has ischemic heart disease and, (b) for any diagnosed non-ischemic heart disease whether such disease was incurred in or is otherwise related to military service.    

Review of the entire file is required; however attention is invited to the multiple VA treatment records diagnosing arteriosclerotic heart disease being treated with aspirin, beta blockers, and statins.  Should the examiner conclude that the Veteran does not have a current heart disability, this conclusion must be reconciled with the diagnoses of arteriosclerotic heart disease in the VA treatment records.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide the underlying reasons for any opinion provided.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

3.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of all benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and he should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


